Case 8:20-cv-02274-VMC-TGW Document 40 Filed 12/08/20 Page 1 of 26 PageID 404




                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                       TAMPA DIVISION



           REBOTIX REPAIR LLC,

                   Plaintiff,

           v.                                            Civil Case No. 8:20-cv-2274-T-33TGW

           INTUITIVE SURGICAL, INC.,

                   Defendant.

                          DEFENDANT’S DISPOSITIVE MOTION TO
                         DISMISS FOR FAILURE TO STATE A CLAIM

           Pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, Defendant

    Intuitive Surgical, Inc. (“Intuitive”) moves to dismiss the Complaint filed by Plaintiff

    Rebotix Repairs LLC (“Rebotix”) for failure to state a claim.

                                    MEMORANDUM OF LAW

                                  PRELIMINARY STATEMENT

           Rebotix’s Complaint acknowledges that Intuitive has innovated, developed and

    heavily invested in its da Vinci surgical systems and the EndoWrist instruments used to

    perform many surgeries with these systems. It also recognizes that da Vinci surgeries

    provide “improved outcomes” and “fewer complications” than alternative healthcare options.

    The Complaint further concedes that Intuitive has a large portfolio of patents protecting its

    products and successfully obtained clearance from the Food & Drug Administration (“FDA”)

    and foreign regulatory agencies to sell them.
Case 8:20-cv-02274-VMC-TGW Document 40 Filed 12/08/20 Page 2 of 26 PageID 405




           Nevertheless, Rebotix brings this lawsuit in an attempt to exploit Intuitive’s

    innovation and investment. At bottom, Rebotix seeks to profit by “repairing” EndoWrist

    instruments that Intuitive has designed and sold. These “repairs” include adulterating the

    instruments by breaking into their outer casing and adding a chip that renders ineffective a

    circuit designed to limit the number of uses per instrument (i.e., the usage counter). While

    Rebotix purportedly has the ability to use this “workaround” to circumvent the usage counter

    for EndoWrist instruments used with Intuitive’s da Vinci Si model systems, it has been

    unable to develop such technology for instruments used with Intuitive’s newer da Vinci Xi

    model systems.

           Despite these acts, Rebotix alleges that Intuitive has violated Sections 1 and 2 of the

    Sherman Act (15 U.S.C. §§ 1, 2) by harming competition in a purported market for the

    “repair and replacement of EndoWrist instruments.” Rebotix does not allege that Intuitive

    repairs EndoWrist instruments, which Intuitive does not. Instead, Rebotix alleges that

    Intuitive designed its EndoWrist instruments with the usage counter to prevent each

    instrument from being used more than a specified number of times (usually ten). Rebotix

    also alleges that Intuitive has violated the Sherman Act by sending cease-and-desist letters to

    its customers to enforce contracts requiring the customers to adhere to the usage limits for

    EndoWrist instruments and not to repair those instruments.

           Rebotix’s antitrust claims fail as a matter of law for three principal reasons. First,

    each of Rebotix’s claims should be dismissed because Rebotix fails to plausibly allege a

    relevant antitrust market in which Intuitive purportedly harmed competition. Rebotix alleges

    that the relevant antitrust market is the repair and replacement of EndoWrist instruments.

                                                   2
Case 8:20-cv-02274-VMC-TGW Document 40 Filed 12/08/20 Page 3 of 26 PageID 406




    Rebotix’s only asserted rationale for this artificially narrow market is that da Vinci systems

    customers require EndoWrist instruments to perform surgery using those systems. But

    Rebotix erroneously approaches the market from the perspective of Intuitive’s customers,

    rather than from Rebotix’s perspective as an allegedly excluded supplier. As a matter of law,

    the relevant market is not the customers to which Intuitive sells its product, but rather all

    customers to which Rebotix could sell its repair services. The Complaint lacks plausible

    allegations as to what this market entails, including which firms (other than Intuitive)

    compete with Rebotix and why the market should be limited to the repair of EndoWrist

    instruments, as opposed to a wider market including non-robotic surgical instruments.

    Indeed, Rebotix’s own allegations undermine a purported market definition limited to

    EndoWrist repair and replacement. The Complaint affirmatively suggests that Rebotix could

    provide its services to customers seeking to repair numerous other instruments used in

    minimally invasive surgery, which Rebotix characterizes as “essentially identical to”

    EndoWrist instruments. As a result, all of Rebotix’s claims should be dismissed for failure to

    plead a plausible relevant antitrust market in which Intuitive allegedly harmed competition.

           The Court’s dismissal of Rebotix’s claims would be consistent with Judge

    Wetherell’s decision in Restore Robotics, LLC v. Intuitive Surgical, Inc., No. 5:19cv55-

    TKW-MJF, 2019 WL 8063989 (N.D. Fla. Sept. 16, 2019) (“Restore”). In that case, unlike

    here, plaintiffs alleged that EndoWrist instruments are “unique,” and Judge Wetherell relied

    upon that allegation when he ruled that plaintiffs plausibly alleged an aftermarket for repair

    and replacement of EndoWrist instruments. Id. at *5-6. While Judge Wetherell’s decision

    did not directly address whether the relevant markets should be defined from plaintiffs’

                                                    3
Case 8:20-cv-02274-VMC-TGW Document 40 Filed 12/08/20 Page 4 of 26 PageID 407




    perspective, he cited precedent—Spectrofuge Corp. v. Beckman Instruments, Inc., 575 F.2d

    256 (5th Cir. 1978)—supporting Intuitive’s argument here that the market should be defined

    from the perspective of an allegedly excluded supplier—like Rebotix—and must encompass

    the alternative customers to which its services could be sold.

           Second, Rebotix fails to state a claim based on Intuitive’s incorporation of the usage

    counter into its EndoWrist instruments. In essence, Rebotix has alleged that by installing a

    usage counter, Intuitive has prevented Rebotix from servicing EndoWrist instruments. But

    these “refusal to deal” allegations are not viable absent a prior course of dealing between the

    parties, which Rebotix does not—and cannot—allege. Indeed, in Restore, Judge Wetherell

    dismissed a substantially similar refusal to deal claim brought by plaintiffs seeking to

    circumvent the usage limits on EndoWrist instruments. Accordingly, because Intuitive’s

    design of the EndoWrist instruments with usage counters is not anticompetitive, any

    component of Rebotix’s Sherman Act § 2 claims (Counts III and IV) that relies on

    allegations that the usage counter is anticompetitive is not actionable and must be dismissed.

           Moreover, any purported harm that Rebotix attributes to the usage counter cannot

    constitute antitrust injury, a prerequisite for a viable antitrust claim. Rebotix concedes that

    the usage counter prevents it from “repairing” the Xi model EndoWrist instruments because

    Rebotix does not have the ability to circumvent the usage limits for those instruments.

    Because the usage counter is not anticompetitive, Rebotix’s alleged inability to service the Xi

    instruments cannot constitute antitrust injury. Therefore, all of Rebotix’s claims relating to

    Xi model EndoWrist instruments should be dismissed.



                                                    4
Case 8:20-cv-02274-VMC-TGW Document 40 Filed 12/08/20 Page 5 of 26 PageID 408




           Third, Rebotix fails to state a claim relating to Intuitive’s cease-and-desist letters. As

    this Court has recognized, cease-and-desist letters are presumptively immune from antitrust

    scrutiny under the Noerr-Pennington doctrine, and Rebotix does not—and cannot—plead

    facts to establish any exception to that immunity.

           For these reasons, Intuitive respectfully requests that the Court dismiss Rebotix’s

    Complaint.

                                           BACKGROUND
    I.     THE COMPLAINT’S ALLEGATIONS

           A.       Intuitive and Its Business

           As alleged in the Complaint, “Intuitive is the creator of the da Vinci line of minimally

    invasive surgical robot devices and the EndoWrist line of surgical instruments. Intuitive sells

    da Vinci surgical robots and EndoWrist surgical instruments, as well as related parts and

    services, to hospitals and surgical centers throughout the United States and the world.”

    (Compl. ¶ 6.)

                    1.     da Vinci Surgical Systems

           Rebotix alleges that Intuitive’s “da Vinci system . . . is ubiquitous in hospitals

    throughout the United States and the world” (id. ¶ 14) and that “da Vinci surgeries provide

    ‘improved outcomes’ and ‘fewer complications’ than alternative healthcare options”

    (id. ¶ 19). Rebotix further alleges that: “Intuitive has a large portfolio of patents”; “[t]he

    research and development required to bring a surgical robot to market is substantial”; and

    “clearance by the FDA, which has a rigorous process for clearing any surgical robot for sale,

    is uncertain.” (Id. ¶ 17.) “Intuitive also invests heavily to ensure that doctors and medical

    students are trained to use, and dependent on, the da Vinci system.” (Id.)
                                                   5
Case 8:20-cv-02274-VMC-TGW Document 40 Filed 12/08/20 Page 6 of 26 PageID 409




                   2.      EndoWrist Instruments

           “EndoWrist instruments are necessary to perform surgery with the da Vinci robot

    system and are only available from Intuitive.” (Id. ¶ 32.) “Intuitive sells more than eighty

    different types of these surgical instruments, including a variety of scissors, scalpels,

    graspers, and needle drivers.” (Id. ¶ 11.) EndoWrist instruments have been cleared for sale

    by “[t]he Food and Drug Administration and foreign regulatory agencies [which] have

    rigorous processes for approving any surgical instruments for sale.” (Id. ¶ 34.)

           Rebotix alleges that “Intuitive includes a programmed memory chip in each

    EndoWrist that counts the number of uses, and then renders the EndoWrist non-functional

    after the specified number of uses.” (Id. ¶ 43.) “For most EndoWrists, ten is the maximum

    number of allowed uses.” (Id.)

           In addition, Rebotix alleges that “Intuitive’s standard agreement . . . expressly

    requires that the purchaser of a da Vinci robot adhere to the ‘maximum number of uses’

    requirement for EndoWrists.” (Id. ¶ 54.) Rebotix further alleges that “Intuitive’s standard

    agreement also expressly prohibits its customers from performing repairs on the

    EndoWrists—for example, sharpening the scissors or aligning the graspers.” (Id. ¶ 55.)

           These provisions in Intuitive’s contracts allegedly preclude hospitals from using

    Rebotix’s repair services. (Id. ¶¶ 54-55.) Rebotix alleges that “Intuitive has sent cease and

    desist letters to nearly every Rebotix client” (id. ¶ 56) and that those hospitals subsequently

    have stopped using Rebotix’s services (id. ¶ 61).




                                                    6
Case 8:20-cv-02274-VMC-TGW Document 40 Filed 12/08/20 Page 7 of 26 PageID 410




             B.       Rebotix and Its Business

             The Complaint alleges that the market at issue is “replacements and repairs of

    EndoWrists, which are the surgical instruments (e.g., graspers, forceps, scissors, etc.) that are

    used during the da Vinci robotic surgeries.” (Id. ¶ 1; see also id. ¶ 30.) It alleges that

    “Rebotix repairs EndoWrists. Hospitals that perform da Vinci surgeries hire Rebotix to

    inspect the EndoWrists and repair them, for example by tightening the graspers, realigning

    the forceps, or sharpening the scissors.” (Id. ¶ 2.)

             Rebotix alleges that EndoWrist instruments “are essentially identical to the

    instruments that doctors have used in traditional, minimally invasive surgeries for decades.”

    (Id. ¶ 11; see also id. ¶ 36 (“The surgical ends of EndoWrists are essentially identical to the

    instruments that doctors have used in traditional minimally invasive surgeries for decades.”);

    id. ¶ 47 (“[T]he TransEnterix Senhance robot uses surgical instruments . . . that are

    substantially the same as Intuitive’s EndoWrists.”).) According to Rebotix, “[t]he

    instruments used in traditional minimally invasive surgeries are cleaned and inspected before

    and after each surgery. If needed, the instruments are repaired between surgeries—for

    example, scissors may be sharpened or graspers may be realigned. The instruments are used

    for hundreds of surgeries, and often last for years.” (Id. ¶ 38.) Rebotix further asserts that

    “[b]ecause EndoWrists and the traditional instruments are essentially the same, EndoWrists

    likewise can be used for hundreds of surgeries and last for years, if inspected and repaired as

    needed between surgeries.” (Id. ¶ 39; see also id. ¶ 2 (“Repairs of surgical instruments

    nearly identical to EndoWrists have been performed routinely for decades and are standard

    practice. . . .”).)

                                                    7
Case 8:20-cv-02274-VMC-TGW Document 40 Filed 12/08/20 Page 8 of 26 PageID 411




             Rebotix alleges that its “business of repairing EndoWrists would be rendered obsolete

    if EndoWrists must be discarded before they are in need of repairs, as intended by Intuitive’s

    usage counter.” (Id. ¶ 51.) Therefore, Rebotix allegedly “invested substantial time,

    resources, and money (millions of dollars) to develop a workaround,” the “Rebotix

    Interceptor, which resets the counter while maintaining the ability of the da Vinci robot to

    access the data in the OEM memory and to count uses as usual.” (Id.) “Rebotix’s

    workaround only works for EndoWrists used with the da Vinci Si model, not the newer Xi

    model.” (Id. ¶ 52.)1

    II.      THE RESTORE LITIGATION AND MOTION TO DISMISS DECISION

             On February 27, 2019, plaintiffs Restore Robotics LLC and Restore Robotics Repair

    LLC (“Restore”) filed suit against Intuitive in the U.S. District Court for the Northern

    District of Florida.2 Restore alleges that it seeks to “repair” EndoWrist instruments—like

    Rebotix. See Restore, 2019 WL 8063989, at *1. According to Restore, Intuitive “uses its

    monopoly power in the primary market for surgical robots to acquire and maintain monopoly

    power in the aftermarkets for the maintenance and repair of the surgical robots and related




    1
      While Intuitive accepts the Complaint’s allegations as true for purposes of this motion, Rebotix’s
    characterization of the memory chip inside limited-life EndoWrist instruments, and its purported need to
    “workaround” the chip, is misleading. Limited-life EndoWrist instruments include memory chips to assure that
    the instruments are not used beyond their validated number of uses, as indicated on the labeling required and
    approved by the FDA. The chip is located inside the instrument casing; in order to “workaround” it, per
    Rebotix’s apparent business model, one must physically disassemble the instrument. Limited-life EndoWrist
    instruments are not designed to be disassembled in this fashion by anyone—including Intuitive. Rather, the
    instruments are designed to be discarded after reaching their intended maximum number of uses for a number of
    legitimate business reasons, the most important being patient safety.
    2
      Intuitive provides this overview of the Restore litigation in light of this Court’s recognition that the causes of
    action in Restore are virtually identical to those asserted here, with “a few differences here and there.” (ECF
    No. 38, 11/19/20 Hr’g. Tr. at 7:25-8:6.)

                                                             8
Case 8:20-cv-02274-VMC-TGW Document 40 Filed 12/08/20 Page 9 of 26 PageID 412




    [EndoWrist] instruments.” Id. Restore is pursuing claims under Sherman Act § 1 and § 2

    alleging that Intuitive has engaged in anticompetitive conduct consisting of tying, exclusive

    dealing and “refus[ing] to provide [Restore] with access to the . . . EndoWrist usage counter.”

    Id. at *7.

            In its motion to dismiss the Restore complaint, Intuitive argued that plaintiffs failed to

    plausibly allege their relevant markets because they did not adequately plead the existence of

    the purported primary market for surgical robots—i.e., a market limited to robotic-assisted

    surgery, as opposed to other surgical techniques. See id. at *5. Judge Wetherell disagreed,

    “find[ing] that [p]laintiffs have plausibl[y] alleged that surgical robots make up a distinct

    product market.” Id. Relying on Spectrofuge, 575 F.2d 256, Judge Wetherell also concluded

    that plaintiffs plausibly alleged the existence of the purported aftermarkets, including the

    purported aftermarket for repair and replacement of EndoWrist instruments, because “as

    alleged, [Intuitive’s] products occupy a position unique and dominant enough in the markets

    to warrant one-brand market definition.” See Restore, 2019 WL 8063989, at *6 (emphasis

    added) (citing an attachment to plaintiffs’ amended complaint stating that “EndoWrist

    instruments have a unique articulating design”).

            With regard to the alleged anticompetitive conduct, Judge Wetherell held that

    plaintiffs’ “refusal to deal allegations, based on [p]laintiffs’ being denied access to

    the . . . usage counter,” did not allege anticompetitive conduct. Id. at *7. Judge Wetherell

    concluded that plaintiffs “alleged no prior course of dealing with [Intuitive]” that could

    “overcome the general rule that a private business may refuse to deal with whomever it

    chooses.” Id. Judge Wetherell also rejected plaintiffs’ arguments that the “essential facility”

                                                    9
Case 8:20-cv-02274-VMC-TGW Document 40 Filed 12/08/20 Page 10 of 26 PageID 413




    doctrine and the Supreme Court’s decision in Otter Tail Power Co. v. United States, 410 U.S.

    366 (1973), provided grounds for a refusal to deal claim, concluding that these precedents,

    even if viable, could not require Intuitive to provide proprietary technology, like its usage

    counter, to plaintiffs. See Restore, 2019 WL 8063989, at *7-8 & n.11.

                                         LEGAL STANDARD

           To survive a motion to dismiss, a complaint must contain factual allegations

    sufficient to “state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly,

    550 U.S. 544, 570 (2007). “Threadbare recitals of the elements of a cause of action,

    supported by mere conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662,

    678 (2009). While well-pleaded factual allegations in a complaint must be accepted as true,

    a court is “not bound to accept as true a legal conclusion couched as a factual allegation.” Id.

    (citation omitted). A complaint based on conclusory allegations should be dismissed because

    Rule 8 of the Federal Rules of Civil Procedure “does not unlock the doors of discovery for a

    plaintiff armed with nothing more than conclusions.” Id. at 678-79.

                                             ARGUMENT

           Rebotix brings claims under Sherman Act § 1, alleging that Intuitive has engaged in

    tying (Count I) and exclusive dealing (Count II). Rebotix also brings claims under Sherman

    Act § 2, alleging that Intuitive has monopolized (Count III), or attempted to monopolize

    (Count IV), the putative worldwide and domestic markets for repair and replacement of

    EndoWrist instruments.

           To state a claim under Sherman Act § 1 or § 2, a plaintiff must plausibly allege (i)

    that the defendant engaged in conduct that harmed competition (i.e., anticompetitive


                                                    10
Case 8:20-cv-02274-VMC-TGW Document 40 Filed 12/08/20 Page 11 of 26 PageID 414




    conduct), (ii) the existence of a well-defined relevant antitrust market in which the

    anticompetitive conduct occurred and (iii) that plaintiff suffered antitrust injury. See, e.g.,

    Jacobs v. Tempur-Pedic Int’l, Inc., 626 F.3d 1327, 1336 (11th Cir. 2010); Spanish Broad.

    Sys. of Fla., Inc. v. Clear Channel Commc’ns, Inc., 376 F.3d 1065, 1073-77 (11th Cir. 2004).

           As explained more fully below, all of Rebotix’s claims should be dismissed for

    failure to plausibly allege a relevant product market for the repair and replacement of

    EndoWrist instruments. In addition, Rebotix fails to adequately plead that the EndoWrist

    instrument usage counter is anticompetitive. As a result, any component of the Sherman Act

    § 2 claims that relies on this allegation should be dismissed. Moreover, because Rebotix’s

    alleged inability to service Xi model EndoWrist instruments is directly attributable to the

    usage counter, that purported harm cannot constitute antitrust injury, and any claim based on

    Rebotix’s efforts to repair the Xi model instruments should be dismissed. Finally, Intuitive’s

    alleged cease-and-desist letters to its customers are immune from antitrust scrutiny under the

    Noerr-Pennington doctrine and, therefore, cannot provide a basis for any claim.

    I.     ALL OF THE CLAIMS SHOULD BE DISMISSED BECAUSE REBOTIX
           FAILS TO PLAUSIBLY ALLEGE A RELEVANT PRODUCT MARKET
           FOR REPAIR AND REPLACEMENT OF ENDOWRIST INSTRUMENTS

           Each of Rebotix’s claims hinges on the allegation that Intuitive has harmed

    competition in the purported “worldwide and domestic markets for EndoWrist repair and

    replacement.” (Compl. ¶¶ 1, 63, 72; see also id. ¶¶ 66, 69.) Because Rebotix fails to

    plausibly allege the existence of such a relevant product market limited to the repair and

    replacement of EndoWrist instruments, all of its claims should be dismissed.

           In antitrust cases brought by an allegedly excluded supplier (like Rebotix), the


                                                    11
Case 8:20-cv-02274-VMC-TGW Document 40 Filed 12/08/20 Page 12 of 26 PageID 415




    relevant market is defined from the perspective of the supplier and includes all customers to

    which the supplier could sell its services. See, e.g., Little Rock Cardiology Clinic PA v.

    Baptist Health, 591 F.3d 591, 598 (8th Cir. 2009) (“[T]he inquiry in the case of a shut-out

    supplier [is]: to whom can the supplier sell?”); Campfield v. State Farm Mut. Auto. Ins. Co.,

    532 F.3d 1111, 1118-19 (10th Cir. 2008) (affirming dismissal of Sherman Act § 1 and § 2

    claims because plaintiff’s alleged relevant market did not include “all of the[] potential

    consumers of windshield repair and replacement services” available to him); Stop & Shop

    Supermarket Co. v. Blue Cross & Blue Shield of R.I., 373 F.3d 57, 67 (1st Cir. 2004) (“[T]he

    concern in an ordinary exclusive dealing claim by a shut-out supplier is with the available

    market for the supplier.”).

           The Eighth Circuit’s decision in Little Rock Cardiology is instructive. In that case,

    plaintiffs were cardiologists alleging that defendants violated Sherman Act § 1 and § 2 by

    excluding plaintiffs from a product market “limited to patients covered by private insurance.”

    Little Rock Cardiology, 591 F.3d at 596-97. Plaintiffs “argue[d] that the product market

    should be limited to patients using private insurance because private insurance and

    government insurance—the other primary method of payment—are not reasonably

    interchangeable.” Id. at 597. But the Eighth Circuit rejected plaintiffs’ argument because “it

    analyzes the issue from the wrong side of the transaction. . . . [T]his lawsuit is not about the

    options available to patients, it is about the options available to shut-out cardiologists.” Id.

    “Patients able to pay their medical bill, regardless of the method of payment, are reasonably

    interchangeable from the cardiologist’s perspective—the correct perspective from which to

    analyze the issue in this case.” Id. Accordingly, the Eighth Circuit affirmed the dismissal of

                                                    12
Case 8:20-cv-02274-VMC-TGW Document 40 Filed 12/08/20 Page 13 of 26 PageID 416




    plaintiffs’ claims for failure to plead a plausible relevant product market. See id. at 596-97.

            Like plaintiffs in Little Rock Cardiology, Rebotix approaches the market from the

    wrong side of the transaction—i.e., the options available to Intuitive’s customers. The

    Complaint alleges that the relevant market is “replacements and repairs of EndoWrists”

    (Compl. ¶ 30) because those “instruments are necessary to perform surgery with the da Vinci

    robot system and are only available from Intuitive” (id. ¶ 32). But as Little Rock Cardiology

    instructs, the correct approach in this case is to analyze market definition from the supplier

    perspective—i.e., the customers to which a supplier of repair services like Rebotix could sell

    its services.

            When viewed correctly from the supplier perspective, the Complaint fails to plausibly

    allege a set of facts that could support the existence of a relevant market limited to customers

    seeking to have their EndoWrist instruments repaired or replaced. The Complaint lacks

    allegations concerning critical details about the purported market for EndoWrist repair and

    replacement. It does not allege why Intuitive—which only replaces EndoWrist

    instruments—and Rebotix—which only repairs EndoWrist instruments—participate in the

    same purported market. Aside from Rebotix and Intuitive, the Complaint does not allege

    which other companies participate in this market. It does not allege why the market should

    be limited to EndoWrist instrument repairs, as opposed to repairs of other non-robotic

    surgical instruments used in minimally invasive or open surgeries.

            In fact, the Complaint’s allegations undermine Rebotix’s attempt to narrowly confine

    the market to EndoWrist repair and replacement. The Complaint suggests that Rebotix’s

    repair services could be sold to customers seeking repairs of any instrument used in

                                                   13
Case 8:20-cv-02274-VMC-TGW Document 40 Filed 12/08/20 Page 14 of 26 PageID 417




    minimally invasive surgery—whether robotic or non-robotic—because it repeatedly alleges

    that EndoWrist instruments are “essentially identical” to those instruments and that the same

    types of repairs are performed on each. (See, e.g., id. ¶ 2 (“Hospitals that perform da Vinci

    surgeries hire Rebotix to inspect the EndoWrists and repair them, for example by tightening

    the graspers, realigning the forceps, or sharpening the scissors. Repairs of surgical

    instruments nearly identical to EndoWrists have been performed routinely for decades and

    are standard practice. . . .”); id. ¶ 11 (EndoWrist instruments “are essentially identical to the

    instruments that doctors have used in traditional, minimally invasive surgeries for decades.”);

    id. ¶¶ 38-39 (“If needed, the instruments [used in traditional minimally invasive surgeries]

    are repaired between surgeries—for example, scissors may be sharpened or graspers may be

    realigned. . . . EndoWrists and the traditional instruments are essentially the same . . . .”).)

    As a result, similar to the outcome in Little Rock Cardiology, the Complaint should be

    dismissed for failure to allege a relevant product market that encompasses all of the

    customers to which Rebotix could sell its repair services.

            The Restore decision does not compel a different conclusion. Unlike Rebotix, the

    Restore plaintiffs alleged that EndoWrist instruments are “unique” and different from other

    surgical instruments. See Restore, 2019 WL 8063989, at *6. Judge Wetherell’s decision

    relied on those allegations when it concluded that plaintiffs plausibly alleged a relevant

    aftermarket for repair and replacement of EndoWrist instruments. See id. As such, Judge

    Wetherell was not presented with, and his decision did not directly address, Intuitive’s

    argument in this motion that the relevant market must be analyzed from the perspective of an

    allegedly excluded supplier like Rebotix, which alleges that it provides services that could be

                                                    14
Case 8:20-cv-02274-VMC-TGW Document 40 Filed 12/08/20 Page 15 of 26 PageID 418




    used for a host of other products. Indeed, the Restore decision bolsters the position that the

    relevant market is defined from the position of the supplier, not the customer. Judge

    Wetherell’s analysis of the relevant market relied in substantial part on the Fifth Circuit’s

    decision in Spectrofuge, which held that the plaintiff service organization failed to establish a

    relevant market limited to repairing defendant’s instruments. See Spectrofuge, 575 F.2d at

    286. Significantly, the Spectrofuge court analyzed the relevant market from the perspective

    of the allegedly excluded service organization, including by examining plaintiff’s

    opportunities to service other companies’ instruments. See id. at 282-83; see also id. at 282

    (“The fact that a company limits its competitive activity to a single firm’s products (and at

    only one competitive level) cannot control the definition of the relevant market.”).

           Thus, because Rebotix fails to plausibly allege that the market for its services is

    limited to repair and replacement of EndoWrist instruments, it has not satisfied its burden to

    plead a relevant product market, and all its claims should be dismissed.

    II.    REBOTIX CANNOT STATE A CLAIM BASED ON
           ALLEGATIONS THAT THE DESIGN OF THE ENDOWRIST
           INSTRUMENT USAGE COUNTER IS ANTICOMPETITIVE

           Rebotix alleges that Intuitive has engaged in anticompetitive conduct because it

    designed its EndoWrist instruments with “a programmed memory chip [i.e., the usage

    counter] . . . that counts the number of uses, and then renders the EndoWrist non-functional

    after the specified number of uses.” (Compl. ¶ 43.) According to Rebotix, “Intuitive

    includes the usage requirement to exclude all competition for EndoWrist repairs” (id. ¶ 44),

    and “Rebotix’s business of repairing EndoWrists would be rendered obsolete if EndoWrists

    must be discarded before they are in need of repairs, as intended by Intuitive’s usage


                                                   15
Case 8:20-cv-02274-VMC-TGW Document 40 Filed 12/08/20 Page 16 of 26 PageID 419




    counter” (id. ¶ 51). Rebotix further alleges that it “invested substantial time, resources, and

    money (millions of dollars) to develop a workaround” (id.), but this “workaround only works

    for EndoWrists used with the da Vinci Si model, not the newer Xi model” (id. ¶ 52).

           As explained below, Rebotix’s allegations regarding Intuitive’s design of its

    EndoWrist instruments constitute a “refusal to deal” claim. As such, this claim is facially

    deficient because Rebotix does not—and cannot—plead any prior course of dealing between

    the parties. In turn, those components of Rebotix’s Sherman Act § 2 claims (Counts III and

    IV) that rely on allegations that the usage counter is anticompetitive must be dismissed from

    this case. Moreover, because Rebotix concedes that its inability to repair Xi model

    EndoWrist instruments is attributable to the usage counter, Rebotix’s alleged inability to

    service those instruments cannot constitute antitrust injury; therefore, all of Rebotix’s claims

    relating to the Xi model instruments should be dismissed.

           A.      Rebotix’s Challenge to Intuitive’s Design of the
                   EndoWrist Instruments Is a Facially Deficient Refusal to Deal Claim

           Rebotix alleges that Intuitive’s design of EndoWrist instruments is anticompetitive

    because it prevents companies like Rebotix from repairing EndoWrist instruments. (See,

    e.g., Compl. ¶¶ 51-52, 54.) Rebotix does not allege that it competed with Intuitive at some

    point in time in the purported EndoWrist instrument repair and replacement market, but was

    “locked out” or excluded from this market as a result of Intuitive’s conduct. Instead, Rebotix

    is seeking to compete with Intuitive in this market by circumventing Intuitive’s own

    proprietary design of the EndoWrist instruments—which includes the usage counter.

           This type of challenge to a defendant’s product design is properly analyzed as a claim

    alleging that Intuitive has refused to deal with a competitor, such as Rebotix. See In re
                                                   16
Case 8:20-cv-02274-VMC-TGW Document 40 Filed 12/08/20 Page 17 of 26 PageID 420




    Elevator Antitrust Litig., 502 F.3d 47, 52 (2d Cir. 2007) (analyzing allegations that

    defendants engaged in anticompetitive conduct by “designing the[ir] elevators to prevent

    servicing by other providers” as a “refusal to deal”); 3Shape Trios A/S v. Align Tech., Inc.,

    C.A. No. 18-1332-LPS, 2019 WL 3824209, at *8 (D. Del. Aug. 15, 2019) (where plaintiff

    “contend[ed] that [defendant] should have designed its [product] to make it easier for

    [customers] to order . . . from [defendant’s] competitors,” the court construed the allegations

    as “just another refusal to deal claim”), report and recommendation adopted by Civ. No. 18-

    1332-LPS, 2019 WL 4686614 (D. Del. Sept. 26, 2019).

           As a matter of law, Intuitive’s refusal to deal with Rebotix cannot violate the

    Sherman Act. Indeed, it is well established that “as a general matter, the Sherman Act ‘does

    not restrict the long recognized right of [a] trader or manufacturer engaged in an entirely

    private business, freely to exercise his own independent discretion as to parties with whom

    he will deal.’” Verizon Commc’ns Inc. v. Law Offices of Curtis V. Trinko, LLP, 540 U.S.

    398, 408 (2004) (alteration in original) (citation omitted). As the Supreme Court has

    explained:

           Firms may acquire monopoly power by establishing an infrastructure that
           renders them uniquely suited to serve their customers. Compelling such firms
           to share the source of their advantage is in some tension with the underlying
           purpose of antitrust law, since it may lessen the incentive for the monopolist,
           the rival, or both to invest in those economically beneficial facilities.

    Id. at 407-08; see also Pac. Bell Tel. Co. v. linkLine Commc’ns, Inc., 555 U.S. 438, 448

    (2009) (“As a general rule, businesses are free to choose the parties with whom they will

    deal, as well as the prices, terms, and conditions of that dealing.”).

           Accordingly, an alleged refusal to deal cannot violate the antitrust laws absent a

                                                    17
Case 8:20-cv-02274-VMC-TGW Document 40 Filed 12/08/20 Page 18 of 26 PageID 421




    narrow circumstance not alleged here: when the refusal terminates a prior course of

    voluntary dealing. See Covad Commc’ns Co. v. BellSouth Corp., 374 F.3d 1044, 1049 (11th

    Cir. 2004) (“[T]he unilateral termination of a voluntary course of dealing [is] a requirement

    for a valid refusal-to-deal claim. . . .”); In re Adderall XR Antitrust Litig., 754 F.3d 128, 135

    (2d Cir. 2014) (affirming dismissal of refusal to deal claim because “[defendant] did not

    terminate any prior course of dealing”); LiveUniverse, Inc. v. MySpace, Inc., 304 F. App’x

    554, 556 (9th Cir. 2008) (affirming dismissal of refusal to deal claim because plaintiff “failed

    to allege either a voluntary arrangement between it and [defendant], or that any such

    arrangement was profitable to [defendant]”).

           The Second Circuit’s decision in In re Elevator Antitrust Litigation is directly on

    point. In that case, plaintiffs alleged that elevator manufacturers monopolized, or attempted

    to monopolize, the “maintenance market[s] for [their] own elevators” by “designing the

    elevators to prevent servicing by other providers . . . ; refusing to sell competitors the parts,

    tools, software or diagrams necessary to service the elevators; and obstructing competitors’

    attempts to purchase elevator parts.” In re Elevator Antitrust Litig., 502 F.3d at 52 (emphasis

    added). The Second Circuit affirmed the dismissal of plaintiffs’ claims, holding that

    “because plaintiffs do not allege that defendants terminated any prior course of dealing—the

    sole exception to the broad right of a firm to refuse to deal with its competitors—the

    allegations are insufficient to state a unilateral-monopolization claim.” Id.; see also 3Shape

    Trios A/S, 2019 WL 3824209, at *8 (holding that “[defendant’s] design of its [product] by

    itself does not constitute anticompetitive conduct” because “[defendant] never had a deal

    with its rivals in the [relevant] market governing the terms and conditions under which the

                                                    18
Case 8:20-cv-02274-VMC-TGW Document 40 Filed 12/08/20 Page 19 of 26 PageID 422




    [product] could be used to send them business”); AIDS Healthcare Found., Inc. v. Gilead

    Scis. Inc., No. C 16-00443 WHA, 2016 WL 3648623, at *7 (N.D. Cal. July 6, 2016)

    (dismissing Sherman Act § 2 claim alleging that drug manufacturer was required to sell its

    drug as a standalone product, rather than as a combination treatment with other drugs, finding

    “[t]here is no legal basis for concluding that [defendant] had a duty to release [its drug] as a

    standalone product,” and “‘[a]s a general rule, any firm, even a monopolist . . . may bring its

    products to market whenever and however it chooses’” (citation omitted)), aff’d on other

    grounds, 890 F.3d 986 (Fed. Cir. 2018).3

             Here, Rebotix does not—and cannot—allege that Intuitive ever allowed Rebotix or

    any other third party to “repair” EndoWrist instruments. To the contrary, the Complaint

    suggests that Intuitive has always sought “to prevent any repairs of the EndoWrist surgical

    instruments” by including the usage counter “in each EndoWrist.” (Compl. ¶ 3.) Rebotix

    further alleges that it “was forced to expend significant time, resources, and money to

    develop this workaround” (id. ¶ 52), and that its “workaround only works for EndoWrists

    used with the da Vinci Si model, not the newer Xi model” (id.). As such, Intuitive’s

    incorporation of the usage counter and alleged refusal to allow repairs of its EndoWrist

    instruments is consistent with its prior course of dealing and cannot violate the antitrust laws.

             Notably, in Restore, Judge Wetherell dismissed a substantially similar refusal to deal




    3
      As reflected in the AIDS Healthcare decision, courts generally are reluctant to entertain antitrust challenges to
    the manner in which a firm designed its product. See Oahu Gas Serv., Inc. v. Pac. Res. Inc., 838 F.2d 360, 369
    (9th Cir. 1988) (“A line of ‘product innovation’ cases has consistently rejected antitrust liability for a
    monopolist’s decision about when or whether to market new products.”).



                                                            19
Case 8:20-cv-02274-VMC-TGW Document 40 Filed 12/08/20 Page 20 of 26 PageID 423




    claim brought against Intuitive by plaintiffs seeking to “repair” EndoWrist instruments. The

    Restore plaintiffs alleged that Intuitive had unlawfully refused to provide access to the usage

    counter so that plaintiffs could circumvent the usage limit, as Rebotix seeks to do in this

    case.4 Judge Wetherell held that plaintiffs’ “refusal to deal allegations, based on [their] being

    denied access to the . . . usage counter, do not” constitute anticompetitive acts “because

    [p]laintiffs have alleged no prior course of dealing with [Intuitive].” Restore, 2019 WL

    8063989, at *7.5

             Thus, like plaintiffs in Restore, Rebotix fails to state an antitrust claim based on its

    challenge to Intuitive’s EndoWrist instrument usage counter. Accordingly, those

    components of Rebotix’s monopolization and attempted monopolization claims (Counts III

    and IV) that rely on allegations that the usage counter is anticompetitive must be dismissed.

             B.       Because Rebotix Fails to State a Claim Regarding the Usage Counter,
                      Its Claims Relating to Xi Model Instruments Should Be Dismissed for
                      Failure to Plausibly Allege Antitrust Injury

             Given Rebotix’s failure to plead a viable claim regarding the usage counter, it cannot

    establish antitrust injury attributable to its alleged inability to service Xi model EndoWrist

    instruments and, therefore, all its claims relating to those instruments should be dismissed.

             Courts routinely dismiss antitrust claims for failure to plead antitrust injury when a



    4
      To the extent Rebotix argues that the Complaint does not allege a refusal to deal claim, this is a matter of
    form over substance. As instructed by In re Elevator Antitrust Litigation, 502 F.3d at 52, and 3Shape Trios A/S,
    2019 WL 3824209, at *8, and consistent with the findings in Restore, 2019 WL 8063989, at *7, Rebotix’s
    allegations challenging Intuitive’s design of EndoWrist instruments to include usage limits are properly
    construed as a refusal to deal with a competitor.
    5
      Judge Wetherell also rejected plaintiffs’ attempts to invoke the “essential facility doctrine” and the Supreme
    Court’s decision in Otter Tail Power Co., 410 U.S. 366, concluding that those precedents—to the extent they
    remain viable after the Supreme Court’s decision in Trinko—could not be used to force Intuitive to provide
    access to the usage counter. See Restore, 2019 WL 8063989, at *7-8 & n.10.
                                                           20
Case 8:20-cv-02274-VMC-TGW Document 40 Filed 12/08/20 Page 21 of 26 PageID 424




    plaintiff does not adequately allege that its purported injury is directly attributable to

    anticompetitive conduct by the defendant. See, e.g., Spanish Broad. Sys., 376 F.3d at 1076

    (affirming dismissal of Sherman Act claims because plaintiff failed to allege injury resulted

    from “practices [that] have harmed competition”); City of Pittsburgh v. W. Penn Power Co.,

    147 F.3d 256, 268 (3d Cir. 1998) (explaining that “antitrust injury must be caused by the

    antitrust violation—not a mere causal link, but a direct effect,” while affirming dismissal of

    claims seeking damages and injunctive relief for failure to plead antitrust injury); Axis, S.p.A.

    v. Micafil, Inc., 870 F.2d 1105, 1107 (6th Cir. 1989) (affirming dismissal of antitrust claim

    because “any injury that [plaintiff] may have suffered did not flow directly from

    [defendant’s] presumably unlawful act”).

           Here, Rebotix admits that it has been unable to develop a “workaround” to

    circumvent the usage counter on EndoWrist instruments used with Intuitive’s “Xi model.”

    (Compl. ¶ 52.) Because Rebotix’s inability to repair Xi model EndoWrist instruments is

    attributable to conduct that is not anticompetitive (i.e., Intuitive’s designing the instruments

    with a usage counter), Rebotix cannot establish that it has suffered antitrust injury resulting

    from its inability to service those instruments; therefore, all of Rebotix’s claims relating to Xi

    model EndoWrist instruments should be dismissed.

    III.   INTUITIVE’S ALLEGED CEASE-AND-DESIST LETTERS ARE
           IMMUNE FROM ANTITRUST SCRUTINY UNDER NOERR-PENNINGTON

           Rebotix alleges that Intuitive has engaged in anticompetitive conduct by “sending

    cease and desist letters when customers attempt to repair EndoWrists.” (Compl. ¶¶ 69, 72.)

           As this Court has held, however, “pre-litigative activity such as sending cease-and-

    desist letters is . . . immunized” from antitrust scrutiny under the Noerr-Pennington doctrine.
                                                    21
Case 8:20-cv-02274-VMC-TGW Document 40 Filed 12/08/20 Page 22 of 26 PageID 425




    PODS Enters., Inc. v. ABF Freight Sys., Inc., No. 8:11-cv-84-T-33MAP, 2011 WL 4948397,

    at *5 (M.D. Fla. Oct. 17, 2011) (Covington, J.); see also id. at *5-6 (dismissing antitrust

    counterclaim alleging that plaintiff’s “sending of numerous cease-and-desist letters” violated

    Sherman Act § 2 because counterclaimant “failed to allege sufficient facts to overcome

    [plaintiff’s] Noerr-Pennington immunity”); Marco Island Cable, Inc. v. Comcast Cablevision

    of South, Inc., No. 2:04-CV-26-FTM-29DNF, 2006 WL 1814333, at *9-10 (M.D. Fla. July 3,

    2006) (defendant’s letter to contractual counterparty identifying breach of agreement and

    warning that defendant “would seek to enforce its rights under the contract” was immune

    under the Noerr-Pennington doctrine).

            The Noerr-Pennington doctrine immunizes a defendant from antitrust liability when

    the defendant “petition[s] government by resorting to . . . judicial proceedings.” Andrx

    Pharms., Inc. v. Elan Corp., 421 F.3d 1227, 1233 (11th Cir. 2005). The Noerr-Pennington

    doctrine also “protect[s] those acts reasonably and normally attendant upon effective

    litigation” because “[i]f litigation is in good faith, a token of that sincerity is a warning that it

    will be commenced and a possible effort to compromise the dispute.” McGuire Oil Co. v.

    Mapco, Inc., 958 F.2d 1552, 1560 (11th Cir. 1992) (citation omitted).

            A petitioner only loses Noerr-Pennington immunity if it “engages in ‘sham

    litigation.’” Andrx, 421 F.3d at 1233 (citation omitted). To invoke “the sham litigation

    exception, a litigant must establish that: (1) ‘the lawsuit [is] objectively baseless in the sense

    that no reasonable litigant could realistically expect success on the merits’; and (2) the party

    bringing the allegedly baseless suit did so with a ‘subjective motivation . . . to interfere

    directly with the business relationships of a competitor.’” Id. at 1234 (quoting Pro. Real Est.

                                                     22
Case 8:20-cv-02274-VMC-TGW Document 40 Filed 12/08/20 Page 23 of 26 PageID 426




    Invs., Inc. v. Columbia Pictures Indus., Inc., 508 U.S. 49, 60-61 (1993) (alterations in

    original)). With regard to “the first prong of the sham litigation exception test, . . . the

    existence of probable cause to bring a lawsuit is sufficient to thwart a claim that litigation

    was objectively baseless.” Id.

            Here, Intuitive’s cease-and-desist letters are immune from antitrust scrutiny under the

    Noerr-Pennington doctrine because Rebotix does not allege that any such letter was “sham.”

    To the contrary, Rebotix’s own allegations indicate that the cease-and-desist letters could not

    have been objectively baseless because the letters were consistent with—and merely sought

    to enforce—the terms of Intuitive’s agreements with its customers. Indeed, while Rebotix

    alleges that “Intuitive routinely sends cease and desist letters to its customers who elect to

    repair their EndoWrists (e.g., through Rebotix’s repair services)” (Compl. ¶ 3), the

    Complaint acknowledges that “Intuitive’s standard agreement . . . expressly prohibits its

    customers from performing repairs on the EndoWrists” (id. ¶ 55). Thus, because Rebotix

    does not—and cannot—allege facts suggesting that Intuitive’s cease-and-desist letters were

    objectively baseless, those letters are protected by the Noerr-Pennington doctrine and cannot

    form the basis of any antitrust claim.

                                             CONCLUSION

            For the foregoing reasons, Intuitive respectfully requests that the Court dismiss the

    Complaint.

               CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 3.01(a)

            Intuitive certifies this Memorandum complies with the page count limitation set forth

    in Local Rule 3.01(a) because it contains 24 pages.

                                                    23
Case 8:20-cv-02274-VMC-TGW Document 40 Filed 12/08/20 Page 24 of 26 PageID 427




                               REQUEST FOR ORAL ARGUMENT

           Pursuant to Local Rule 3.01(j), Intuitive respectfully requests oral argument on the

    matters set forth herein. It is estimated no more than one hour will be required for argument.

          CERTIFICATE OF COMPLIANCE WITH GOOD FAITH CONFERENCE

           Consistent with the Court's Case Management and Scheduling Order, ECF No. 36,

    Intuitive certifies that its counsel conferred by telephone with Plaintiff’s counsel regarding

    this motion on December 7 and by email on December 8, 2020. The conferences did not

    resolve the issues raised in the motion, and counsel agreed to revisit the issue of amendment

    of the pleadings should it be appropriate.


     Dated: December 8, 2020                      Respectfully submitted,

                                                  /s/ David L. McGee
                                                  DAVID L. McGEE
                                                  Fla. Bar No. 220000
                                                  BEGGS & LANE, RLLP
                                                  501 Commendencia Street
                                                  Pensacola, FL 32502
                                                  Telephone: (850) 432-2451
                                                  dlm@beggslane.com

                                                  ALLEN RUBY
                                                  CA Bar No. 47109 (Pro Hac Vice)
                                                  LANCE A. ETCHEVERRY
                                                  CA Bar No. 199916 (Pro Hac Vice)
                                                  SKADDEN, ARPS, SLATE,
                                                   MEAGHER & FLOM LLP
                                                  525 University Avenue
                                                  Palo Alto, CA 94301
                                                  Tel: (650) 470-4500
                                                  allen.ruby@skadden.com
                                                  lance.etcheverry@skadden.com

                                                   24
Case 8:20-cv-02274-VMC-TGW Document 40 Filed 12/08/20 Page 25 of 26 PageID 428




                                       KAREN HOFFMAN LENT
                                       NY Reg. No. 3058021 (Pro Hac Vice)
                                       SKADDEN, ARPS, SLATE,
                                        MEAGHER & FLOM LLP
                                       One Manhattan West
                                       New York, NY 10036
                                       Tel: (212) 735-3000
                                       karen.lent@skadden.com

                                       Counsel for Defendant Intuitive Surgical, Inc.




                                       25
Case 8:20-cv-02274-VMC-TGW Document 40 Filed 12/08/20 Page 26 of 26 PageID 429




                                 CERTIFICATE OF SERVICE

           I CERTIFY that a copy hereof has been filed via CM/ECF for electronic distribution

    to the following counsel of record on December 8, 2020:


                                 Allen Ruby (Pro Hac Vice)
                                 SKADDEN, ARPS, SLATE,
                                  MEAGHER & FLOM LLP
                                 525 University Avenue
                                 Palo Alto, CA 94301
                                 Tel: (650) 470-4500
                                 allen.ruby@skadden.com

                                 David L. Luikart
                                 HILL, WARD & HENDERSON, P.A.
                                 101 East Kennedy Blvd., Suite 3700
                                 Post Office Box 2231
                                 Tampa, Florida, 33601
                                 Tel: (813) 221-3900
                                 dave.luikart@hwhlaw.com

                                 Richard Lyon
                                 Gregory Dovel
                                 DOVEL & LUNER, LLP
                                 201 Santa Monica Blvd., Suite 600
                                 Santa Monica, CA 90401
                                 Tel: (310) 656-7066
                                 rick@dovellaw.com
                                 greg@dovellaw.com


           /s/ David L. McGee
           DAVID L. McGEE
           Fla. Bar No. 220000
           BEGGS & LANE, RLLP
           501 Commendencia Street
           Pensacola, FL 32502
           Telephone: (850) 432-2451
           dlm@beggslane.com
